Citation Nr: 1242368	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO.  


FINDING OF FACT

The Veteran's right knee disorder, primarily diagnosed as a meniscal tear and strain, did not originate in service or until years thereafter, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

A right knee disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

VA's duty to assist the Veteran in the development of his claim requires VA to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to VA and authorizes VA to obtain."  38 U.S.C.A. § 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to VA and authorizes VA to obtain them.).  

In December 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  

In January and March 2008, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

In its January and March 2008 notices, VA requested that the Veteran provide evidence of his claimed right knee disorder in service; evidence of continuing symptomatology of that disorder since service; and evidence of a current right knee disorder.  In addition to the Veteran's service treatment records, VA suggested that evidence relevant to the Veteran's claim could include, statements from personnel who knew him in service and knew of his disability in service; records and statements from service medical personnel; reports of employment and/or insurance examinations; medical evidence from hospitals, clinics, and private physicians reflecting the Veteran's treatment since service; pharmacy prescription records; records from any federal agency, such as VA and the Social Security Administration; records from state or local governments; or former employers.  VA informed the Veteran that if he did not have such evidence in his possession, he had to give VA enough information about the evidence so that it could retrieve the evidence from the person or agency who had it.  In any event, VA emphasized that it was the Veteran's responsibility to make sure VA received all requested records which were not in the possession of a federal department or agency.  

Following the foregoing, notices, VA obtained or ensured the presence of the Veteran's service treatment and personnel records, an internet document from the United States Navy showing the Veteran's job description as an Operations Specialist in service, and records of the Veteran treatment from September 2001 to December 2007 at or through VA medical facilities in Salt Lake City, Utah; Denver, Colorado; Fort Harrison, Montana; New Orleans, Louisiana; Biloxi, Mississippi; Houston, Texas; and Boise, Idaho.  

During the course of the appeal VA offered the Veteran an opportunity to appear at a hearing before a member of the Board.  To date, however, he has declined to accept that offer.  

As part of its duty to assist claimants for benefits, VA is obligated to perform appropriate medical inquiry. See generally Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  Indeed, such examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2012).  

In this case, however, the medical evidence is adequate for rating purposes as it is completely negative for any competent evidence suggesting a nexus between the Veteran's current right knee disorder and service.  The only competent evidence to the contrary comes from the Veteran.  While he is competent to report evidence which is capable of lay observation, such as chronic pain from the time he injured his right knee in service until the present time, he is not competent to provide conclusions which require medical expertise or are otherwise not amenable to lay observation.   Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).    Moreover, a review of the evidence shows significant contradictions and inconsistencies between the Veteran's contentions and the recorded evidence of record.  Such contradictions and inconsistencies not only tend to impugn the Veteran's credibility but militate against the need for a VA examination.  Under such circumstances, the scheduling of a VA examination would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

In February 1983, the Veteran was examined prior to his entry into service.  He responded in the negative when asked if he then had, or had ever had, a trick or locked knee.  It was noted that in 1980, he had fractured his right lower leg but that it was not considered disqualifying for service.  On examination, the Veteran's lower extremities were found to be normal.  

In October 1984, after running, the Veteran sustained a right leg muscle strain.

On August 18, 1986, the Veteran was treated for a two day history of pain, weakness, and numbness of the left knee.  It was noted that he had been in a car accident and that he had sustained an abrasion of the left knee.  X-rays of the left knee were normal.  During a follow-up examination that day, it was reported that the Veteran had sustained a soft tissue injury of the right knee as well as questionable bursitis versus cellulitis.  There was moderate tenderness on palpation of the left knee.  

On August 25, 1986, the Veteran reported that something had popped in his right knee and that it felt much better.  He was walking okay without problems.  Following treatment, the assessment was a soft tissue injury of the left knee.  The health care provider stated that the pop the Veteran heard could have been relocation of the patella.  

On August 29, 1986, the Veteran was treated for a soft tissue injury of the left knee, rule out occult fracture of the patella.  He was referred to the Orthopedic Service for further treatment and evaluation.  

On September 2, 1986, following the orthopedic consultation, the assessment was left suprapatellar bursitis, inflammatory.  During a follow-up evaluation a week later, it was noted that the Veteran's left suprapatellar bursitis was resolving.  

In December 1986, the Veteran was examined prior to his separation form service.  His lower extremities were found to be normal.  

In October 2001, the Veteran was seen as a new primary care patient at the Salt Lake City VA Medical Center (MC).  His active problems were depression/anxiety, obesity, and a tobacco use disorder.  His past surgical history consisted of an open reduction and internal fixation of the left forearm, tonsillectomy and adenoidectomy, and sinus surgery.  His past medical history was noted to be "none".  It was noted that he had no after affects of his military service.  

Later, in October 2001, after falling off a horse, the Veteran was treated at the Salt Lake VAMC.  He had multiple injuries, including a scalp laceration and contusion and an abrasion of the left flank.  It was noted that he had no extremity weakness or numbness.  

In May 2004, the Veteran was hospitalized at the Denver VAMC for cellulitis of the right thigh.  During a consultation with the Orthopedic Service, he reported severe, diffuse tenderness in the quadriceps, adductor, and hamstrings.  He demonstrated a full range of right knee motion and flexed his right knee without pain.  His strength was 5/5, and his sensation was intact.  

In May 2005, the Veteran was treated at the Denver VAMC for a one day history of non-traumatic right knee pain and swelling.  He stated that his knee had felt different for approximately one year.  X-rays of the right knee were normal, and the assessment was right knee strain.

In July 2007, the Veteran was seen at the Fort Harrison VA medical facility for the purpose of establishing primary care.  He reported right knee swelling and discomfort.  X-rays of the right knee, taken at the Denver VAMC, had reportedly showed mild degenerative changes.  The relevant assessment was knee pain.

In August 2007, the Veteran was treated at the Boise VAMC, in part, for a history of right knee pain.  He stated that as a child, he had had water on the knee and that within the last year, the pain had been getting progressively worse.  The relevant assessment was right knee pain.

In September 2007, during treatment at the Boise VAMC, it was noted that the Veteran had moderate, degenerative right knee changes and degenerative joint disease.  Later, that month, the Veteran was climbing stairs and heard a loud crunch in his right knee.  He reported immediate pain and swelling, and the assessment was a possible meniscal tear.  In October 2007, an MRI confirmed a large tear of the posterior horn of the medial meniscus with joint effusion, thinning and irregularity of the articular surfaces of the medial joint compartment, a strain of the medial collateral ligament complex, and a question of a mild strain of the lateral collateral ligament complex.  

Analysis

The Veteran contends that he has a current right knee disorder which was first manifested in service following an automobile accident.  He states that his right knee has continued to give him problems since that time, and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  
As noted above, the Veteran is competent to give testimony about what he experienced in and after service.  As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a); Espiritu.  Therefore, his opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay expertise. 38 C.F.R. § 3.159(a). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
A review of the evidence discloses that in service in August and September 1986, the Veteran was treated for a soft tissue injury of the knee following a car accident.  When initially seen on August 18, 1986, it was noted that the injury had affected his left knee.  Later that day and on August 25 1986, it was indicated that the injury had affected his right knee.  Thereafter, several treatment records showed that it that it was the left knee that had been injured.  

Although the Veteran strenuously contends that the injuries from his August 1986 car accident had affected his right knee, the fact remains that the preponderance of the evidence is against that contention.  In this regard, the Board notes that he served his last 6 months of active service without any complaints or clinical findings of a disorder in either knee.  Indeed, the report of his December 1986 service separation examination shows that his lower extremities were normal.  Not only do such records suggest that the Veteran's inservice knee injury did not manifest any identifiable residuals by the time of discharge, the post-service treatment records are negative for any findings of continuing symptomatology in either knee prior to May 2005.  

In May 2005, the Veteran was treated for right knee strain.  However, there were no findings of any relationship to the Veteran's knee injury in service approximately 19 years earlier.  Moreover, during those 19 years. there were no complaints or clinical findings of a right knee disorder of any kind.  Such a lengthy time frame without any clinical evidence of continuing symptomatology does not provide support for the Veteran's contentions that he experienced continuous right knee problems since service.  Rather, it militates strongly against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

In addition to the foregoing, there is recorded evidence which shows that the Veteran's current right knee disorder is unrelated to service.  For example, during a primary care evaluation in October 2001, it was noted that he had not experienced any effects of military service.  In May and June 2004, while hospitalized by VA for cellulitis of the right thigh, he demonstrated a normal gait and was able to flex the right knee without pain.  In fact, he had a full range of right knee motion.  In May 2005, when the Veteran was diagnosed with right knee strain, he reported that his right knee had felt different for one year.  Similarly, when the Veteran was treated for a meniscal tear in December 2007, it was noted that his symptoms had been present for five months.  Such facts suggest that the Veteran's right knee disorder had first been manifested many years after service.  Finally, during VA treatment in December 2007, the Veteran reported that he had jammed his right knee in service.  It was noted that such injury had resolved and tends to support the conclusion that the Veteran's claimed right knee injury in service was acute and transitory.  

Taken together, the preponderance of the foregoing evidence shows that a chronic, identifiable right knee disorder was first manifested many years after the Veteran's separation from service and that it is unrelated thereto.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly service connection for a right knee disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


